               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOSH MOSOLF,

                       Plaintiff,
                                                      Case No. 19-CV-747-JPS
 v.

 EFFICIENT TECHNOLOGY
 SERVICES LLC and BEN SPITTEL,                                     ORDER

                       Defendants.


       On May 20, 2019, Plaintiff filed a complaint alleging violations of the

Fair Labor Standards Act and Wisconsin state law. (Docket #1). On May 21,

2019, a summons was issued as to Defendants. On July 8, 2019, Plaintiff filed

a notice of voluntary dismissal of this action with prejudice, with each party

to bear their own attorneys’ fees and costs. (Docket #5). Defendants have

not served an answer or response to the complaint or a motion for summary

judgment. Therefore, the Court will adopt Plaintiff’s notice of voluntary

dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that Plaintiff’s notice of voluntary dismissal

(Docket #5) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED this action be and the same is hereby

DISMISSED with prejudice, each side to bear its own costs.

       Dated at Milwaukee, Wisconsin, this 15th day of July, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge


   Case 2:19-cv-00747-JPS Filed 07/15/19 Page 1 of 1 Document 6
